—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered November 18, 1994, which denied his motion pursuant to 22 NYCRR 202.21 (e), to vacate the note of issue.
Ordered that the order is affirmed, with costs.
*663In view of the various extensions of time which the court had already granted the defendant with regard to the completion of discovery and the defendant’s failure to offer an acceptable excuse for his delay in completing the service of his discovery demands, we conclude that the Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion, which was based on the ground that his most recent discovery demands were outstanding (see, Tilden Fin. Corp. v Muffoletto, 161 AD2d 583). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.